FaiRCloth, C. J. :
The defendant is indicted for cruelty to animals. Code, 2482. Upon the evidence his Honor directed a verdict of guilty to be entered. This was error. The defendant being a policeman, is presumed to have acted in good faith and until this presumption is overcome by proof of a u willful ” purpose to injure the horse, he stands excused. It was the province of the jury to hear and determine the question and return their verdict according to their conclusion, with proper instructions from the court. State v. Pugh, 101 N. C., 137 ; State v. Tweedy, 115 N. C., 704.
New Trial.